Title: To Thomas Jefferson from Thomas Appleton, 12 July 1825
From: Appleton, Thomas
To: Jefferson, Thomas


 Dr Sir.
Leghorn
12th July 1825—
My last letter of the 22nd of June, was Sent by the Brig Tamworth, Capt. Hamor, for Boston.—by that vessel, I shipp’d 24 cases: containing ten whole, & ten half capitels, to the care of H. Dearborne, Collector, to be convey’d to you.—By the Ship Caroline, Thomas Farmer master, for, new York, I shipp’d in may, all the bases & the paving Squares, to the care of Jonathan Thompson Collector, to be forwarded to you.—As I have now receiv’d, from Samuel Williams of London, a bill on Leghorn for the net amount of a remittance made by you to him, I am enabled to draw the exact balance of your account, as you will recieve here inclos’d; this bill will be due the 28th Septr which when paid, you will perceive, the balance due me is, Dollars 362..77cts, which you may remit, as hertofore to Saml Williams or, if more convenient to you, to my brother-in-law Thos Parkins President of Union insurance, Boston—in the latter case, you will See the correctness of adding the then premium of exchange, on London, as Mr Parkins will remit it to me, through that city.—Thus will close, all the commission you have charg’d me with, and I hope, executed to your Satisfaction.—Accept, Sir, the expressions of the high esteem & respect of Your devoted Servant.th: Appleton